    Case: 1:20-cv-02450 Document #: 16 Filed: 06/25/20 Page 1 of 12 PageID #:139




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

NATALIA HUBERT, AUBREON HUBERT,                      )
ERIN BILLINGTON, and TIFFANY TAPIA,                  )
on behalf of themselves and others similarly         )
situated,                                            )
                                                     )
       Plaintiffs,                                   )      Case No. 1:20-cv-02450
                                                     )
       v.                                            )      JURY DEMANDED
                                                     )
OSWEGO JUNCTION ENTERPRISES LLC                      )      Judge Charles Kocoras
d/b/a PROHIBITION JUNCTION SPORTS                    )
BAR & GRILL, TILLMAN LIGGINS, and                    )      Magistrate Judge Jeffrey Gilbert
KEVIN FIALKO,                                        )
                                                     )
       Defendants.                                   )

                                  AMENDED COMPLAINT

       Plaintiffs Natalia Hubert, Aubreon Hubert, Erin Billington, and Tiffany Tapia complain

against Defendant Oswego Junction Enterprises LLC d/b/a Prohibition Junction Sports Bar &

Grill, Tillman Liggins, and Kevin Fialko (collectively, “Defendants”), alleging claims under the

Fair Labor Standards Act (“FLSA”) and the Illinois Minimum Wage Law (“IMWL”).

                                          Introduction

       1.      Defendants own and operate a bar and restaurant called Prohibition Junction

Sports Bar & Grill (“Prohibition Junction”), located in Oswego, Illinois.

       2.      Defendants engage in a scheme in which they pay their servers anywhere from $0

to $25 per day in cash, regardless of how many hours they work. They also do not pay servers

overtime premium for hours worked in excess of forty in a workweek.
    Case: 1:20-cv-02450 Document #: 16 Filed: 06/25/20 Page 2 of 12 PageID #:140




       3.      Plaintiffs, on behalf of themselves and others similarly situated, seek to recover

unpaid minimum and overtime wages they are owed as a result of the Defendants’ illegal payroll

practices.

       4.      Plaintiff Tapia also brings claims for unlawful termination. Defendants fired her

because she complained about Defendants’ illegal conduct.

                                              Parties

       5.      Plaintiff Natalia Hubert worked as a server at Prohibition Junction from

approximately May 30, 2018 to August 15, 2018.

       6.      Plaintiff Aubreon Hubert worked as a cook and security guard at Prohibition

Junction from approximately June 29, 2018 to July 30, 2018.

       7.      Plaintiff Erin Billington worked as a server at Prohibition Junction from

approximately October 1, 2019 to January 30, 2020.

       8.      Plaintiff Tiffany Tapia worked as a server at Prohibition Junction from

approximately March 1, 2018 to July 2018.

       9.      Defendant Oswego Junction Enterprises LLC, d/b/a Prohibition Junction Sports

Bar & Grill, is an Illinois limited liability corporation that owns and operates a bar and restaurant

at 1031 Station Dr, Oswego, IL 60543, called Prohibition Junction.

       10.     Defendant Tillman Liggins is Prohibition Junction’s restaurant manager. He

implemented the pay policies alleged in this complaint and paid Plaintiffs less than the minimum

wage and denied them overtime premiums for hours over forty in a workweek.

       11.     Defendant Kevin Fialko owns the limited liability company that owns Prohibition

Junction. Fialko had decision-making authority over day-to-day operations at Prohibition

Junction, including authority over the company’s pay practices and hiring and firing decisions.




                                                  2
    Case: 1:20-cv-02450 Document #: 16 Filed: 06/25/20 Page 3 of 12 PageID #:141




He also was aware of the unfair pay practices implemented by Liggins and chose not to stop

them.

        12.    Prohibition Junction, Liggins, and Fialko employed Plaintiffs for purposes of the

FLSA and IMWL.

                                      Enterprise Coverage

        13.    During relevant times, Defendants constituted an “enterprise” as that term is

defined in the FLSA, because they performed related activities (either through unified operation

or common control) for a common business purpose – namely, operating Prohibition Junction.

        14.    Upon information and belief, the annual sales of Prohibition Junction exceed

$500,000.00.

        15.    Plaintiffs and other workers handled materials that moved in interstate commerce

when they performed work for Defendants.

        16.    In particular, Plaintiffs handled food and beverages, cups, plates, and silverware.

                                     Jurisdiction and Venue

        17.    Venue is proper in this district because, at all relevant times, Defendants

employed Plaintiffs in Kendall County and this judicial district.

        18.    The Court has jurisdiction over this case pursuant to 29 U.S.C. § 216(b) and 28

U.S.C. § 1331. The Court has supplemental jurisdiction over Plaintiffs’ state-law claims pursuant

to 28 U.S.C. § 1367.

                                               Facts

        19.    Plaintiffs Natalia Hubert, Billington, and Tapia worked for Defendants as servers

during the past two years.




                                                 3
    Case: 1:20-cv-02450 Document #: 16 Filed: 06/25/20 Page 4 of 12 PageID #:142




       20.      Defendants paid Plaintiffs Natalia Hubert, Billington, and Tapia and the other

servers anywhere from $0 to $25 per day, even though they typically worked shifts in excess of

six hours per day.

       21.      It was Defendants’ policy to force servers to work only for tips or for tips plus a

miniscule daily wage.

       22.      Aside from a $20 payment on her first day of work, Defendants never paid

Billington any wage whatsoever. She only worked for tips.

       23.      Defendants paid Tapia $25 per day, regardless of the number of hours she

worked. She was paid nothing for the first three or four days of work, which Defendants called,

“training.”

       24.      Defendants also did not pay Tapia for any work that she performed between June

29 – July 2, 2018. During this time, Prohibition Junction was hosting an event called VetFest

141.

       25.      On July 2, 2018, Tapia complained to Liggins and Fialko that she was not paid

any wage for the many hours of work she performed during VetFest 141. That day or the

following day, Fialko instructed Liggins to fire Tapia.

       26.      A few days after Tapia complained, Liggins informed Tapia that she did not need

to report for her scheduled shifts. The week after that, Liggins permanently removed her from

the schedule.

       27.      Defendants Liggins and Fialko fired Tapia because she complained about

Defendants’ minimum wage violations.

       28.      Defendants paid Natalia Hubert $25 per day, regardless of the number of hours

she worked. Defendants paid Hubert nothing during the days she worked at VetFest 141.




                                                  4
    Case: 1:20-cv-02450 Document #: 16 Filed: 06/25/20 Page 5 of 12 PageID #:143




        29.     In July 2018, Liggins sexually harassed Natalia Hubert, so Hubert complained

about the sexual harassment to Fialko. In response, Fialko suspended Hubert from work for a

period of one week and then fired her in retaliation for complaining about the harassment.

        30.     In July 2018, Natalia Hubert told Liggins that other servers were complaining

about their low hourly pay. Liggins responded by informing Hubert that all the servers and

bartenders got paid a flat rate of $25 per day, and if they didn’t like it, they could quit.

        31.     In 2018, when Tapia began working at Prohibition Junction, Liggins told her that

all of the Prohibition Junction servers were paid $25 per day.

        32.     Aubreon Hubert worked for Defendants as a security guard and then as a cook.

During the four weeks of his employment, he worked for Defendants approximately twenty to

thirty hours per week. For these four weeks of work, Defendants paid him a total of $200 to $300

in cash.

        33.     Every week that Plaintiffs Natalia Hubert, Billington, and Tapia worked at

Prohibition Junction, Defendants paid them and the other servers at an effective hourly rate of

less than $4.95 per hour.

        34.     Plaintiffs Natalia Hubert, Billington, and Tapia regularly worked for Defendants

in excess of forty hours per week serving customers food and beverages at Prohibition Junction.

For example, during the workweek of July 9, 2018 to July 15, 2018, Natalia Hubert worked

forty-three hours.

        35.     Defendants never paid Plaintiffs Natalia Hubert, Billington, Tapia and the other

servers one-and-a-half times their regular hourly rate of pay when they worked in excess of forty

hours in a workweek.




                                                   5
    Case: 1:20-cv-02450 Document #: 16 Filed: 06/25/20 Page 6 of 12 PageID #:144




       36.     Plaintiffs and the other servers received tips during some of their shifts, but

Defendants never made the disclosures required by 29 C.F.R. § 531.59.

                        FLSA Collective and Class Action Allegations

       37.     Plaintiffs Natalia Hubert, Billington, and Tapia bring the claims set forth in Count

I, alleging violations of the FLSA minimum wage, as an opt-in representative or collective action

on behalf of themselves and an “FLSA Minimum Wage Class,” consisting of all servers who

worked for Prohibition Junction between April 21, 2017 and April 21, 2020.1

       38.     Plaintiffs Natalia Hubert, Billington, and Tapia bring the claims set forth in Count

II, alleging violations of the FLSA overtime provisions, as an opt-in representative or collective

action on behalf of themselves and an “FLSA Overtime Class,” consisting of all servers who

worked for Prohibition Junction between April 21, 2017 and April 21, 2020 and who worked in

excess of forty hours in a workweek.

       39.     Plaintiffs Natalia Hubert, Billington, and Tapia bring the claims set forth in Count

III, alleging violations of the IMWL minimum wage provisions, as a Rule 23 Class Action on

behalf of themselves and an “IMWL Minimum Wage Class,” consisting of all servers who

worked for Prohibition Junction between April 21, 2017 and April 21, 2020.

       40.     Plaintiffs Natalia Hubert, Billington, and Tapia bring the claims set forth in Count

IV, alleging violations of the IMWL overtime provisions, as a Rule 23 Class Action on behalf of

themselves and an “IMWL Overtime Class,” consisting of all servers who worked for

Prohibition Junction between April 21, 2017 and April 21, 2020 and who worked in excess of

forty hours in a workweek.




       1
        In Counts I and III, Aubreon Hubert brings individual FLSA and IMWL minimum
wage claims on behalf of himself only.


                                                 6
    Case: 1:20-cv-02450 Document #: 16 Filed: 06/25/20 Page 7 of 12 PageID #:145




        41.      The classes defined above satisfy the requirements of Rule 23 of the Federal

Rules of Civil Procedure and 29 U.S.C. § 216(b).

        42.      The Rule 23 Classes described above are so numerous and geographically

dispersed that joinder of all members is impracticable, and the disposition of their claims in a

class action will provide substantial benefits to both the parties and the Court. On information

and belief, at least forty servers were paid less than the applicable minimum wage, and at least

forty servers worked over forty hours in a workweek without being paid overtime premium pay.

        43.      Common questions of law and fact predominate over individual issues affecting

only individual class members. The common questions of law and fact include, among others,

the following:

        a.       Whether Defendants denied Plaintiffs and the putative Class Members overtime
                 premium pay for hours worked in excess of forty in a workweek; and

        b.       Whether Defendants paid servers less than the applicable minimum wage.

        44.      Plaintiffs Natalia Hubert, Billington, and Tapia will fairly and adequately protect

the interests of all class members. They are members of each Subclass, and their claims are

typical of the claims of all class members. Plaintiffs’ interests in obtaining monetary relief for

Defendants’ violations of the class members’ rights is consistent with and not antagonistic to

those of any person within the classes.

        45.      Plaintiffs have retained counsel competent and experienced in complex and class

action litigation.

        46.      A class action is superior to other methods for the fair and efficient adjudication

of the controversy alleged in this Complaint. Class action treatment will permit a large number of

similarly situated persons to prosecute their modest, common claims in a single forum

simultaneously, efficiently, and without the unnecessary duplication of effort and expense that



                                                   7
    Case: 1:20-cv-02450 Document #: 16 Filed: 06/25/20 Page 8 of 12 PageID #:146




numerous individual actions would require.

       47.     The Court is not likely to encounter any difficulties that would preclude it from

maintaining this case as a class action, and no superior alternative exists for the fair and efficient

adjudication of this controversy. Individualized litigation also would present the potential for

inconsistent or contradictory judgments.

                Count I – Fair Labor Standards Act – Minimum Wage Claim
                     On Behalf of All Plaintiffs Against All Defendants

       48.     Plaintiffs incorporate all prior allegations as if fully stated herein.

       49.     Defendants employed Plaintiffs and other putative class members because

Defendants permitted them to serve their customers and exerted substantial control over the

manner in which the servers performed their work.

       50.     Defendants did not pay Plaintiffs or other putative class members $7.25 per hour

for all hours worked in a workweek.

       51.     Defendants’ FLSA violations were willful.

                                     PRAYER FOR RELIEF

       Plaintiffs ask the Court to enter judgment against Defendants and issue an order:

               a. Certifying this case as a collective action pursuant to 29 U.S.C. § 216(b);

               b. Entering judgment in the amount of all unpaid minimum wages due and owing
                  to Plaintiffs and putative class members as well as all applicable liquidated
                  damages;

               c. Declaring that Defendants’ conduct violated the FLSA;

               d. Awarding Plaintiffs and putative class members their reasonable attorneys’ fees
                  and costs of this action;

               e. Awarding pre-judgment and post-judgment interest on all monetary amounts
                  awarded in this action; and

               f. Awarding such other and further relief as this Court deems appropriate and just.



                                                  8
   Case: 1:20-cv-02450 Document #: 16 Filed: 06/25/20 Page 9 of 12 PageID #:147




                 Count II – Fair Labor Standards Act – Overtime Claim
   On Behalf of Plaintiffs Natalia Hubert, Billington, and Tapia Against All Defendants

       52.      Plaintiffs incorporate all prior allegations as if fully stated herein.

       53.      Defendants employed Plaintiffs Natalia Hubert, Erin Billington, and Tiffany

Tapia and other putative class members because Defendants permitted them to serve their

customers and exerted substantial control over the manner in which they performed their work.

       54.      Plaintiffs Natalia Hubert, Billington, and Tapia and other putative class members

regularly worked more than forty hours per week for Defendants. Defendants never paid

Plaintiffs Natalia Hubert, Billington, and Tapia and other putative class members time-and-a-half

for hours worked over forty in a workweek.

       55.      Defendants’ FLSA violations were willful.

                                      PRAYER FOR RELIEF

       Plaintiffs ask the Court to enter judgment against Defendants and issue an order:

             a. Certifying this case as a collective action pursuant to 29 U.S.C. § 216(b);

             b. Entering judgment in the amount of all unpaid overtime wages due and owing to
                Plaintiffs and putative class members as well as all applicable liquidated damages;

             c. Declaring that Defendants’ conduct violated the FLSA;

             d. Awarding Plaintiffs and putative class members their reasonable attorneys’ fees and
                costs of this action;

             e. Awarding pre-judgment and post-judgment interest on all monetary amounts
                awarded in this action; and

             f. Awarding such other and further relief as this Court deems appropriate and just.

               Count III – Illinois Minimum Wage Law – Minimum Wage Claim
                      On Behalf of All Plaintiffs Against All Defendants



                                                   9
   Case: 1:20-cv-02450 Document #: 16 Filed: 06/25/20 Page 10 of 12 PageID #:148




       56.      Plaintiffs incorporate all prior allegations as if fully stated herein.

       57.      Defendants employed Plaintiffs and other putative class members because

Defendants permitted them to serve customers and exerted substantial control over the manner in

which the servers performed their work.

       58.      Defendants did not pay Plaintiffs Natalia Hubert, Billington, and Tapia or other

putative class members $4.95 per hour for all hours worked in a workweek.

       59.      Defendants did not pay Plaintiff Aubreon Hubert at least $8.25 per hour for all

hours worked in a workweek.

                                      PRAYER FOR RELIEF

       Plaintiffs asks the Court to enter judgment against Defendants and issue an order:

             a. Certifying this case as a class action pursuant to Rule 23 of the Federal Rules of
                Civil Procedure;

             b. Appointing Plaintiffs as the representative of the IMWL Minimum Wage Class;

             c. Appointing the undersigned counsel as class counsel;

             d. Declaring that the actions complained of herein violate 820 ILCS 105/4;

             e. Awarding Plaintiffs and putative class members unpaid wages due as provided by
                the IMWL;

             f. Awarding pre-judgment interest on the back wages in accordance with 815 ILCS
                205/2;

             g. Awarding penalties on all unpaid wages for each month the unpaid wages remain
                delinquent, pursuant to 820 ILCS 105/12(a);

             h. Awarding treble damages, pursuant to 820 ILCS 105/12(a).

             i. Awarding reasonable attorneys’ fees and costs of this action as provided by the
                IMWL;

             j. Awarding such other relief as this Court deems just and proper.




                                                   10
   Case: 1:20-cv-02450 Document #: 16 Filed: 06/25/20 Page 11 of 12 PageID #:149




               Count IV – Illinois Minimum Wage Law – Overtime Claim
   On Behalf of Plaintiffs Natalia Hubert, Billington, and Tapia Against All Defendants


       60.      Plaintiffs incorporate all prior allegations as if fully stated herein.

       61.      Defendants employed Plaintiffs Natalia Hubert, Erin Billington, Tiffany Tapia

and other putative class members because Defendants permitted them to serve customers and

exerted substantial control over the manner in which they performed their work.

       62.      Plaintiffs Natalia Hubert, Billington, and Tapia and putative class members

frequently worked for Defendants in excess of forty hours in a workweek. Defendants did not

pay Plaintiffs and other putative class members one-and-a-half times their regular rate of pay for

hours worked in excess of forty in a workweek.

                                      PRAYER FOR RELIEF

       Plaintiffs asks the Court to enter judgment against Defendants and issue an order:

             a. Certifying this case as a class action pursuant to Rule 23 of the Federal Rules of
                Civil Procedure;

             b. Appointing Plaintiffs Natalia Hubert, Billington, and Tapia as the representative of
                the IMWL Overtime Class;

             c. Appointing the undersigned counsel as class counsel;

             d. Declaring that the actions complained of herein violate 820 ILCS 105/4a;

             e. Awarding Plaintiffs and putative class members unpaid wages due as provided by
                the IMWL;

             f. Awarding pre-judgment interest on the back wages in accordance with 815 ILCS
                205/2;

             k. Awarding penalties on all unpaid wages for each month the unpaid wages remain
                delinquent, pursuant to 820 ILCS 105/12(a);




                                                   11
   Case: 1:20-cv-02450 Document #: 16 Filed: 06/25/20 Page 12 of 12 PageID #:150




             l. Awarding treble damages, pursuant to 820 ILCS 105/12(a).

             g. Awarding reasonable attorneys’ fees and costs of this action as provided by the
                IMWL;

             h. Awarding such other relief as this Court deems just and proper.

                       Count V – IMWL and FLSA – Illegal Retaliation
                       Brought By Plaintiff Tapia Against All Defendants

       63.      Plaintiffs incorporate paragraphs 24-27 above.

       64.      Defendants fired Tapia because she opposed Defendants’ practice of paying her

nothing for her work between June 29, 2018 – July 2, 2018.

                                     PRAYER FOR RELIEF

       Plaintiffs asks the Court to enter judgment against Defendants and issue an order:

             a. Awarding Plaintiff Tapia complete make-whole relief, including back pay with
                prejudgment interest, front pay, and emotional distress damages.

             b. Awarding Plaintiff Tapia liquidated damages available under 29 U.S.C. § 216.

             c. Awarding Plaintiff reasonable attorneys’ fees and the costs and expenses of
                litigation.

                                         JURY DEMAND

       Plaintiffs demand trial by jury on all issues as to which a jury trial is available.

                                               Respectfully submitted,

                                               /s/ Christopher J. Wilmes
                                               One of the Attorneys for the Plaintiffs


Christopher J. Wilmes (Illinois Bar No. 6287688)
Kate E. Schwartz (Illinois Bar No. 6310130)
HUGHES, SOCOL, PIERS, RESNICK & DYM, LTD.
70 West Madison Street, Suite 4000
Chicago, Illinois 60602
312-580-0100




                                                 12
